Case 1:20-cv-01478-LMB-MSN Document 8-1 Filed 12/14/20 Page 1 of 1 PagelD# 55

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Eastern District of Virginia

Case Number. 1:20-CV-01478-LMB-
MSN

Plaintiff:
REHANA BIBI

vs.

Defendant:
MIR SHAKIL-IR-RAHMAN, SHAHEENA SHAKIL-UR-RAHMAN, SHOAIB
NOORUDDIN YAHYA and AYESHA YAHYA

For:

SUTTER & TERPAK PLLC

7540A LITTLE RIVER TURNPIKE
ANNANDALE, VA 22314

Received by Process Server VA LLC to be served on SHOAIB NOORUDDIN YAHYA, 18924 LONGHOUSE PLACE,
LEESBURG, VA 20176.

i, Courtney C. Adams, do hereby affirm that on the 10th day of December, 2020 at 6:20 pm, I:

INDIVIDUALLY/PERSONALLY served by delivering a true copy of the SUMMONS IN A CIVIL ACTION,
COMPLAINT AND NOTICE to: SHOAIB NOORUDDIN YAHYA at the address of: 18924 LONGHOUSE PLACE,
LEESBURG, VA 20176, and informed said person of the contents therein, in compliance with state statutes.

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in
good standing, in the judicial circuit in which the process was served.

| solemnly affirm under the penalties of perjury that the contents of the foregoing paper are true to the best of my
knowledge, information and belief.

prdevvsl plow Oy[22
ourtney C. Adam yf
Process Server

Process Server VA LLC

12000 MARKET STREET

UNIT 287

RESTON, VA 20190

(703) 896-6581

Our Job Serial Number: PVA-2020000785

Copyright © 1992-2020 Database Services, Inc, - Process Server's Toolbox V8.1u
